Filed 2/8/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 14







Interest of J.W., a Child



Kendra Cassavant, 		Petitioner and Appellee



v.



J.W., a child; A.W., Mother; 

C.W., Father; Vicky Altringer, 

Guardian Ad Litem; Executive 

Director, ND Department of 

Human Services, 		Respondents



C.W., Father, and A.W., Mother, 		Appellants







No. 20100376







Appeal from the Juvenile Court of Morton County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Brian D. Grosinger (argued), Jackson J. Lofgren (on brief), and Gabrielle J. Goter (appeared), Assistant State’s Attorneys, Morton County Courthouse, 210 2nd Avenue NW, Mandan, ND 58554, for petitioner and appellee.



Carey A. Goetz (argued), 316 N. 5th Street, P.O. Box 1695, Bismarck, ND 58502-1695, for respondent and appellant C.W.



Kevin McCabe (argued), Office of the Public Defender, 135 Sims, Suite 221, Dickinson, ND 58601, for respondent and appellant A.W.

Interest of J.W., a child

No. 20100376



Per Curiam.

[¶1]	A.W. (mother) and C.W. (father) appeal from a juvenile court order terminating their parental rights to J.W., a minor child.  A judicial referee made findings of fact, and those findings were adopted by the district judge in its order.  The court found J.W. was a deprived child with the conditions and causes of deprivation likely to continue, and J.W. would probably suffer physical, mental, moral, or emotional harm.  The court also found A.W. and C.W. abandoned J.W. by failing to communicate with her or provide for the care and support of J.W. as required by law.  A.W. argues the court erred in finding the causes and conditions of deprivation were likely to continue, and termination of her parental rights was not necessary.  C.W. argues the court erred in terminating his rights based on his relationship with A.W., and there was no evidence deprivation would likely continue because of him.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring